Citation Nr: 1724130	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  10-03 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to waiver of recovery of a $11,965.10 overpayment of Department of Veterans Affairs (VA) compensation benefits, to include the issue of whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from January to May 1984 and from September 1984 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the VA Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2011.  A transcript of the hearing is of record.  

In August 2013, the Board remanded this matter for further development to include addressing the issues of the validity of the debt.  The requested development has been accomplished and complies with the directives of the Board remand.  As such, the matter is now ready for appellate review.  


FINDINGS OF FACT

1.  The Veteran divorced BW in June 2001 and married [REDACTED] in August 2005, but VA was not notified of either until January 2008.  

2.  The Veteran did not properly notify VA of additional dependent children IW, PJ, or BK until January 2008.  

3.  An overpayment in the amount of $11,965.10 was created due to the receipt of spousal benefits for BW for the period from her divorce from the Veteran in June 2001 to his notification to VA that they had divorced, which was received in January 2008. 

4.  The Veteran is not shown to have committed fraud, misrepresentation, or bad faith in the creation of the overpayment.

5.  The Veteran was at fault in the debt's creation as he failed to notify VA of his divorce prior to January 2008. 

6.  For the period from July 1, 2001, through August 5, 2005, the recovery of the VA benefits would not nullify the objective for which the benefits were intended. 

7.  The recovery of the VA benefits would nullify the objective for which the benefits were intended for the period from August [REDACTED], 2005, as that is the date her remarried.

8.  The evidence does not demonstrate that the Veteran changed his position to his detriment, and there was no reliance on these VA compensation benefits that resulted in relinquishment of a valuable right or incurrence of a legal obligation.


CONCLUSIONS OF LAW

1.  The debt in the amount of $11,965.10 for overpayment of VA service-connected compensation dependent benefits was properly created.  38 U.S.C.A. §§ 1115, 5112 (West 2014); 38 C.F.R. §§ 1.911, 3.274, 3.275, 3.276, 3.277, 3.500 (2016).

2.  The recovery of the overpayment of VA compensation benefits for the period from July 1, 2001, through August 5, 2005, would not be against equity and good conscience and, therefore, is not waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.501 (2016). 

3.  The recovery of the overpayment of VA compensation benefits for the period from August [REDACTED], 2005, would be against equity and good conscience and, therefore, is waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.501 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran maintains that the creation of the debt was invalid, and, in the alternative if it is not, it should be waived as recovery would be against equity and good conscience.  

The Veteran has been in receipt of a 100 percent rating for residuals of a malignant brain tumor since his release from active duty in July 1991.  In December 1991, the RO notified him that his claim for disability compensation had been approved.  The RO informed him that additional benefits for his spouse and child were included in the award.  The RO indicated that he must notify them immediately if there was any change in the number or status of his dependents.  Failure to promptly notify the VA of a dependency change would result in the creation of an overpayment in the account.

In an August 1992 response to a request for identification of dependents who were receiving benefits, the Veteran listed BW as his wife, and KW as his dependent child.  In January 2000, in response to a Status of Dependents Questionnaire Form, he listed BW as his wife, KW as his dependent daughter, and IW as his dependent son, providing dates of birth and social security numbers for his dependent children.  In April 2000, the RO requested that he provide a birth certificate and social security number for IW  He did not respond to the request and IW was not added.  

In a January 2008 Status of Dependents Questionnaire Form, the Veteran listed [REDACTED] as his dependent spouse, with a date of marriage of August 2005.  He also listed the following dependent children, KW, IW, PJ, and BK, as his dependent children.  

In November 2008, the RO noted that from July 1, 2001, to September [REDACTED], 2007, VA was paying the Veteran as himself with one dependent.  From September [REDACTED], 2007, to February 1, 2008, VA was paying him as a single veteran.  From February 1, 2008, VA was paying him with 3 dependents.  The payment included an additional amount for his spouse and his children.  The RO again noted that he should inform them right away if there was any change in the status of his dependents.  The RO also informed him that the adjustment for BW, his ex-spouse, would result in an overpayment of which he would be notified of the exact amount.  Later that month, he was informed that there was an overpayment in the amount of $11,965.10.

In December 2008, the Veteran requested a waiver of the debt.  He noted that in December 1990, he was diagnosed with an astrocytoma tumor in his brain and found to be 100 percent disabled and honorably discharged from the Army and started receiving benefits in 1991.  He indicated that at that time, he was married to his first wife, BW, and had one dependent, KW.  He reported that received chemotherapy and radiation for treatment and was given six months to live.  He indicated that the treatment was successful and during the following year he started a new job with the Department of Defense (DoD) as a civilian.  He noted that he also added another dependent to his family in 1996, his son, IW.  He stated that when he and BW divorced in 2001, he contacted the DoD to let them know of the change of status.  

The Veteran related that in November 2004, he had a minor stroke due to blockage in the arteries in his brain.  He stated that it was determined that this blockage was due to the aggressive radiation treatment he had undergone to save his life in 1990.  He noted that he lost minor cognitive and physical skills during the stroke and underwent physical therapy to regain use of my right side along with psychological counseling.  He stated that in August 2005, he was remarried to his current wife [REDACTED] and that she had two minor children at the time and both became dependents.  He reported that he again notified the DoD of his marriage and two new dependents.  

The Veteran stated that in 2007, [REDACTED] started paperwork for her eldest son PJ  to receive education benefits through the VA.  All paperwork was completed by her.  Her son received the benefit and she started the paperwork for his daughter KW to receive benefits for the following year after she graduated.  He noted that during 2008, they received documents from VA asking for an update of family status.  He reported that [REDACTED] completed all paperwork and sent in supporting documents.  At that time she believed the paperwork was for education benefits.  Not until the letter of November 2008, did she realize that the paperwork was for his disability payments and that he had not updated the VA. 

The Veteran stated that due to his disability after the brain tumor and subsequent stroke he was requesting a full waiver from VA for all monies due.  He reported that at no time did he intentionally mislead VA by withholding his family status nor did he realize that the DoD was not connected to the VA.  He stated that he believed notifying the DoD was adequate for all of his benefits.  He indicated that his current spouse, not being with him in 1990, had no idea what the obligations were with the disability benefits and therefore could not assist him in completing this paperwork.  He stated that she certainly would have not only notified VA of their marriage in 2005 but also of the two additional dependents which would have actually increased the benefits.  He related that during the 6 month period that he was unable write due to the stroke, those additional benefits could have helped tremendously.

The Veteran noted that he had attached their expense report and additional physicians' statements to support the request.  He indicated that at this time the benefits that they received from the VA covered their mortgage payment.  He stated they would suffer extreme hardship with the real possibility of losing their home if the checks were stopped or significantly reduced.  He noted that when they received the November 2008 letter, they were told that VA, by law, could go back to 2001 to penalize him for not notifying them of the divorce but would not go back and give him benefits for his marriage to [REDACTED].  He found it unfair that the law provided for VA with the benefit of time but not the disabled veteran.

In June 2009, the Veteran indicated that KW, IW, and BK were not added until February 1, 2008.  He stated that IW should have been added when he was born, October 1994, and KW and BK should have been added  when he and [REDACTED] married in August 2005.  Finally, PJ was never added on and should have been considered in the award from August 2005 to October 2006, when he turned 18.  He stated that it was clear that his benefits were computed incorrectly.  

The Veteran indicated that with respect to the issue of giving notice, when IW was born in October 1994, he gave notice.  IW was added to the health insurance benefits.  When the Veteran was divorced from BW, notice was given and BW was taken off the health insurance.  When he married [REDACTED], notice was given and she was added to the health insurance and named beneficiary of his life insurance.  Since he was familiar with Defense Finance Accounting Service (DFAS), he assumed that notice to them was equivalent to notice to VA, as a result of the overlap through DFAS.  

In addition, he had enrolled IW and the other dependents, with Defense Enrollment Eligibility Reporting System (DEERS), and all dependents received identification cards.  He stated that in view of these circumstances, it appeared to be equitable and in good conscience to grant the appeal.  He indicated that he was not seeking the additional benefits to which he was clearly entitled, he was just trying to avoid a totally unfair result. 

At his April 2011 hearing, the Veteran testified that it was his belief that the information he supplied to DFAS and the Department of the Army, through his civilian employment, was also being relayed to VA.  He also indicated that he did not receive benefits for IW who was born in 1993 and he did not divorce his first wife until 2000.  He stated that he thought all the information he shared with his civilian employer and DFAS was being forwarded to VA.  

Validity of the Debt

Turning to the issue of the validity of the debt, an additional amount of compensation may be payable for a spouse, child, and/or dependent parent where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 C.F.R. § 3.4 (b)(2).

An effective date of the award of any benefit or any increase therein by reason of marriage shall be effective from the latest of the following dates: (1) Date of claim, meaning the following, listed in their order of applicability: (i) date of veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within 1 year of the event; otherwise; (ii) date notice is received of the dependent's existence, if evidence is received within 1 year of VA's request; (2) Date dependency arises; (3) Effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action; or (4) Date of commencement of veteran's award.  38 C.F.R. § 3.401(b).

If a veteran and his or her dependent spouse divorce, the veteran's VA compensation award is reduced by the amount that was being paid on behalf of the dependent spouse.  The effective date of discontinuance of the spouse's compensation award, for divorce or annulment on or after October 1, 1982, is the last day of the month in which the divorce or annulment occurred.  38 U.S.C.A. § 5112 (b)(2); 38 C.F.R. § 3.501(d)(2).  The term "child" is defined as a person who is under unmarried and is either (a) 18 years old, (b) deemed permanently incapable of self-support prior to turning 18 years old, or (c) pursuing a course of instruction at an approved educational institution until the completion of education or until attaining the age of 23, whichever is sooner.  38 U.S.C.A. § 101(4).

For erroneous awards, based solely on administrative error or error in judgment shall be the effective date of discontinuance shall be the date of the last payment.  38 C.F.R. § 3.500(b)(2).  An administrative error resulting in an overpayment will not be classified as a VA administrative error or error in judgment if the error is "based on an act of commission or omission by the beneficiary, or with the beneficiary's knowledge." Dent, 27 Vet. App. at 380 (citing 38 U.S.C. § 5112 (b)(9); see 38 C.F.R. § 3.500 (b)(1); VAOGC Prec. 2-90 (Mar. 20, 1990)).  

VA's policy that running awards consisting of recurring monthly payments made as a result of VA administrative error do not create overpayments or valid debts and that VA administrative error must be considered even where the initial award or entitlement to benefits itself was not the result of administrative error.  A valid debt is created if a veteran had knowledge that his or her compensation benefits would change with changes in their status, and they continued to accept the amount of compensation benefits direct deposited into their bank account.  See Dent, 27 Vet. App. at 384

As noted above, dependents can be added from the date of marriage or date of birth of a child if the evidence of the event is received within 1 year of the event.  As it relates to KW the Veteran was receiving dependents benefits for KW from the date of his initial grant of compensation benefits.  As noted above, while he also claimed IW as dependent in a January 2000 Status of Dependents Questionnaire and provided IW's date of birth and social security number, the Veteran did not provide the additional information requested by the RO in April 2000.  As such, IW was not added as a dependent at that time.  

No further correspondence relating to dependent status was received from the Veteran until January 2008.  At that time, he submitted a Status Of Dependents Questionnaire indicating that he had married [REDACTED] in August 2005 and that he had four children, KW, IW, PJ, and BK.  In September 2008, he informed the RO that he had divorced BW in June 2001.  This resulted in BW being removed as a dependent effective July 1, 2001, the month following the divorce, which created an overpayment.  

IW, PJ, and BK were added February 1 2008, the month after January 7, 2008, when the RO was informed of those dependents.  [REDACTED] was also not added until February 1, 2008, as the Veteran did not submit evidence within one year of the August 2005 marriage.  As a result of the above, from July 1, 2001, to September [REDACTED], 2007, the RO paid the award as the Veteran with one dependent.   From September [REDACTED], 2007 (the date KW turned 18) to February 1, 2008, the RO paid him as a single veteran with no dependents.  From February 1, 2008, the RO paid him as a veteran with 3 dependents.  

The Veteran contends that he provided detailed information to DFAS and DEERS of the divorce of his first wife in July 2001 and the addition of additional dependent children as these events occurred.  He believed that this was sufficient and that he did not have to separately report these events to VA and would not need to inform anyone else, including VA.  

Had the Veteran notified VA in July 2001 of the divorce, and the addition of his second wife and additional dependents within the established time frames, the debt would not have been created.  This did not occur.  Whether or not he promptly notified DFAS or DEERS is unknown.  Investigation in that regard is unnecessary to this determination.  Even assuming the divorce of his first wife and the addition of his second wife and additional dependents were promptly registered in DFAS/DEERS, doing so did not constitute notice to VA as he recounts he thought it did.  There is no indication that anyone ever told him VA systems were linked.  There also is no indication he relied on anything else which made him think that they would be linked.  It appears, in sum, that he simply presumed they would be linked.  VA's systems unfortunately are not linked.  However inefficient and unacceptable he finds it is not germane to the appeal. 

Finally, there is no indication, whether in the form of written inquiries, documentation of telephone calls, or otherwise, that the Veteran ever checked to make sure VA knew of the above actions taken with regard to the DFAS/DEERS registration.  He had actual knowledge of how to notify VA of the existence of a dependent because he had done so previously.  He was also previously informed to immediately inform VA of any changes in dependent status.  He also is charged with such knowledge.  Fed. Crop Ins. Corp., 332 U.S. at 380; Morris, 1 Vet. App. at 260.  He did not do so for BW until August 2008, with notice of the second marriage not being reported until January 2008, at which time he also informed the RO of the additional dependent children.  

The law is clear that his right to receive these benefits as it relates to the Veteran's second wife and additional dependents began on February 1, 2008, the first day of the month following the month VA first received notice of the additional minor dependents and his remarriage.  The law is also clear that his right to receive benefits for his first wife, BW, terminated the month following the divorce.  

Based upon the above, the RO assigned the correct dates and the validity of the debt, resulting from an overpayment as to BW as a dependent spouse following the divorce, is valid.  In sum, the overpayment of additional compensation benefits is valid.  The overpayment exists. The amount of it, calculated as $11,965.10, is correct.  

Recovery of Overpayment

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, education educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a).

Recovery of overpayment of any benefits made under laws administered by VA may be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver.  38 U.S.C.A. § 5302 (c); 38 C.F.R. § 1.963 (a). 

If there is no indication of fraud, misrepresentation, or bad faith in the record, the indebtedness shall be waived if the recovery of the overpayment would be against equity and good conscience.  38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965.

VA regulations define "bad faith" as unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 C.F.R. § 1.965(b). 

Consideration of equity and good conscience is intended to reach a result that is not unduly favorable or adverse to either the claimant or the Government.  It is intended to achieve a result that is fair.  38 C.F.R. § 1.965(a).  Six non-exclusive elements are set forth in the regulations that must be addressed to determine whether the facts and circumstances in a particular case dictate that collection of an overpayment would be against equity and good conscience.  

The six non-exclusive elements, consist of: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA; (3) undue hardship of collection on the debtor; (4) a defeat of the purpose of an existing benefit to the veteran; (5) the unjust enrichment of the veteran; and (6) whether the veteran changed positions to his/her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  Each of the six elements must be addressed.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994) (holding that VA must address all relevant factors in determining whether to exercise its equitable discretion in a waiver of indebtedness claim).

In this case, the Committee on Waivers and Compromise found no evidence of fraud, misrepresentation, or bad faith.  The Board agrees.  The Veteran informed VA as to his current marital status when asked and his explanation as to why he did not report his divorce and remarriage at the time of the events is plausible. 

The remaining consideration is whether recovery of the indebtedness would be against equity and good conscience.  As noted above, when considering whether recovery of the debt would be against equity and good conscious consideration is given to the following six elements: (1) fault of debtor, (2) balancing of fault, (3) undue hardship, (4) defeat the purpose of the debt, (5) unjust enrichment, and (6) changing position to one's detriment.  See 38 C.F.R. § 1.965(a).

After review of the evidence of record, there are elements both in favor and against granting a waiver of the validly created overpayment.  Because he failed to timely advise VA of his divorce in June 2001, the Veteran was solely at fault in the creation of an overpayment.  Further, the creation of the overpayment cannot be considered to have resulted from VA error.  Clearly, an overpayment commenced when he was divorced and continued to receive additional compensation for a spouse because he did not timely advise VA. 

That said, in the evaluation of whether equity and good conscience necessitates a favorable waiver decision, the Board must consider all the specifically enumerated elements applicable to a particular case.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994); Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If warranted, the Board may waive a portion of the debt.  Jordan v. Brown, 10 Vet. App. 171 (1997).  When, in fully weighing and balancing each equitable factor, there is an approximate balance of positive and negative evidence as to any material issue, VA shall give the veteran the benefit of the doubt.  38 U.S.C.A. § 5107 (b); see also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001). 

As outlined below, after weighing all of the enumerated factors, the Board finds that partial waiver of overpayment in the amount paid to the Veteran during the time period extending from August [REDACTED], 2005, is warranted. 

The first and second elements pertain to the fault of the debtor versus the fault of VA.  The responsibility in the creation of the overpayment of benefits rests with the Veteran, inasmuch as it was due to his failure to keep the RO timely apprised of his divorce from BW and his remarriage to [REDACTED].  He was informed by way of December 1991 correspondence that he must tell VA immediately if there was any change in the number or status of dependents and that his failure to do would result in an overpayment.  Thus, he bears primary fault in the creation of the overpayment at issue. 

With respect to the third element, whether the Veteran would be subjected to undue hardship if the debt were recovered, the evidence of record does not show that payment of this debt, either in part or in whole, would cause undue hardship.  He reports that the repayment of the debt resulted in financial hardship if VA attempted to collect the entire indebtedness; however, a November 2008 financial status report shows that his monthly expenditures for mortgage, food, utilities and heat, and other living expenses did not exceed his income.  When these expenses are considered with additional monthly expenses for the repayment of installment contracts and other debts, expenses might exceed income, however, he has not reported being deprived of basic necessities as a result thereof. 

The fourth element of equity and good conscience does support, however, a partial waiver of overpayment.  Again, the fourth element to be addressed is whether recovery of the overpayment would defeat the purpose for which the benefits were intended.  Here, VA awarded benefits at the rate which included an additional ex-spousal dependent.  For the time period extending from July 1, 2001, through August 5, 2005, he was without said dependent.  

As such, for the time period extending from July 1, 2001, through August 5, 2005, recovery of the overpayment would not defeat the purpose for which the benefits were intended.  This is because the Veteran was not eligible to receive the benefits paid to him for a dependent spouse as he was not married during that time period.  To collect those monies would not defeat the purpose for which the benefits were intended.  

While Veteran is service-connected for residuals of brain cancer and has been rated as 100 percent disabled since his service separation, and has indicated that this impacted his ability to fill out the proper forms and have to rely upon his current spouse to fill out the forms, whom he stated was unaware of such time requirements, there is no indication that his disability would prevent his from providing the proper information.  Moreover, he was employed on a full-time basis during the time period in question, and, per his statements, was able to provide the information about his divorce, remarriage, and addition of dependent children to his employer with no difficulties.

By contrast, for the period from August [REDACTED], 2005, the Veteran was married.  Since he was technically eligible to receive the benefits paid, despite his failure to inform VA of his divorce from BW and subsequent remarriage to [REDACTED],  to seek collection of those monies would defeat the purpose for which the dependent benefits were intended. 

Also for consideration is whether a waiver of overpayment would cause "unjust enrichment."  Put another way, the Board must contemplate whether failure to make restitution would result in unfair gain.  For the period extending from July 1, 2001, through August 5, 2005, there would be unfair gain because for this period the Veteran was not entitled to those monies.  In other words, he would be unjustly enriched for an error of omission he committed.  Hence, the recoupment of those monies would not result in unjust enrichment.  Nevertheless, for the period extending from August [REDACTED], 2005, to allow him to keep the monies previously paid to him would not result in unjust enrichment on his part.  This is because he was actually entitled to receive the monies paid to him (for a dependent to whom he was married thereto) during this time period. 

The sixth element to be considered is whether reliance on VA benefits resulted in a veteran relinquishing a valuable right or incurring a legal obligation.  The Veteran has not claimed that he relinquished any right or incurred any legal obligation or that he relied upon VA to his detriment, nor do the facts show such.  Thus, this sixth element does not support the request for a waiver of recovery of the overpayment. 

The record does not demonstrate any additional factors which should be considered in adjudicating the claim for a waiver of the indebtedness, and the Veteran has identified no other such factors. 

After weighing all of the enumerated factors, the Board finds that total recovery of the overpayment violates the principles of equity and good conscience.  However, although the Veteran is at fault for creating the overpayment as he did not inform the VA when he was divorced from BW and also failed to notify VA when he married [REDACTED], it has been shown that full recovery of the debt would defeat the purposes for which the benefits were intended and partial waiver of recovery of the debt would not result in his unjust enrichment.  As he was married on August [REDACTED], 2005, waiver of recovery of the overpayment of benefits from that date is warranted. 

In reaching the above conclusions, the Board has considered the Veteran's statements and the facts surrounding his divorce and remarriage.  The Board has found the Veteran's statements concerning the issue on appeal to be competent, credible and probative.  However, waiver of recovery of the indebtedness from July 1, 2001, through August 5, 2005, is not justified pursuant to the principles of equity and good conscience, based on the totality of the evidence, as was discussed above.  Again, the Board finds that his statements support a partial waiver of recovery of overpayment of benefits.  The "benefit-of-the-doubt" doctrine has been applied as necessary.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code; therefore, the VCAA is not for application in this matter. Barger v. Principi, 16 Vet. App. 132 (2002).


ORDER

The overpayment of additional compensation benefits for a spouse in the amount of $11,965.10 is valid.

Waiver of recovery of overpayment for service-connected compensation benefits for the period from July 1, 2001, through August 5, 2005 is denied.

Waiver of recovery of overpayment for service-connected compensation benefits for the period from August [REDACTED], 2005 is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


